[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________  ELEVENTH CIRCUIT
                                                              JULY 5, 2005
                               No. 04-15408                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                    D.C. Docket No. 03-00281-CR-T-3-EAJ

UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

      versus

JUAN A. CASTRO ANICO,

                                                        Defendant-Appellant.

                        __________________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________
                                (July 5, 2005)

Before CARNES, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Thomas H. Ostrander, appointed counsel for Juan A. Castro Anico, has filed

a motion to withdraw on appeal, supported by a brief prepared pursuant to Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Anico’s conviction and sentence is AFFIRMED.




                                         2